Filing Date: 10/7/2019
Claimed Domestic Priority:	3/9/2016 (15/064647 CON/DIV through others)
				1/29/2016 (62/288599)
Claimed Foreign Priority: 	NONE		
Applicant: Wang et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "pointy" in claim 15 is a relative term which renders the claim indefinite.  The term "pointy" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0228647) in view of Peidous (US 5989978).
With regard to claim 1, Chang teaches, in Fig 1C, a semiconductor device, comprising: a first upwardly protruding structure (122) that contains a semiconductor material; a second upwardly protruding structure (124) that contains the semiconductor material; a first isolation 

    PNG
    media_image1.png
    417
    559
    media_image1.png
    Greyscale

Chang does not explicitly teach that the second isolation structure includes a first concave surface and a second concave surface.
Peidous teaches, in Fig 3E, that the second isolation structure (50) includes a first concave surface and a second concave surface (five concave surfaces shown in the figure: two top surfaces of 49, two top surfaces at meetings of 38 and 42, and central top surface of 42) to provide, “reduced mechanical stress, improved gate oxide integrity, and reduced electric field crowding at channel edges,” (column 2, lines 60-65).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Chang with the concave surfaces of Peidous to provide reduced mechanical stress, improved gate oxide integrity, and reduced electric field crowding at channel edges.
With regard to claim 2, Peidous teaches, in Fig 3E, that the two-step cross-sectional profile further includes a bump that joins the first concave surface with the second concave surface (each of the meetings between the concave surfaces includes a bump in the figure).
With regard to claim 3, Chang teaches, in Fig 1C, that the first isolation structure and the second isolation structure have different cross-sectional profiles (see figure).
With regard to claim 4, Chang teaches, in Fig 1C, the first isolation structure is free of having the two-step cross-sectional profile (see figure).
With regard to claim 6, Chang teaches, in Fig 1C, a third upwardly protruding structure (126) and a fourth upwardly protruding structure (128) that each contains the semiconductor material, wherein the second isolation structure is disposed between the second upwardly protruding structure and the third upwardly protruding structure.
With regard to claim 7, Chang teaches, in Fig 1C, that the first and second upwardly protruding structures are portions of NFETs, and wherein the third and fourth upwardly protruding structures are portions of PFETs; or the first and second upwardly protruding structures are portions of PFETs (P1), and wherein the third and fourth upwardly protruding structures are portions of NFETs (N1).
Claims 5, 8, 9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2015/0228647) in view of Peidous (US 5989978) and Brask et al. (US 2006/0138552)
With regard to claim 5, Chang/Peidous teaches most of the limitation of this claim as set forth above with regard to claim 1.
Chang/Peidous does not explicitly teach a first epi-layer disposed on the first upwardly protruding structure; a first silicide layer disposed on the first epi-layer; a second epi-layer disposed on the second upwardly protruding structure; and a second silicide layer disposed on the second epi-layer.
Brask teaches, in Fig 4A, a first epi-layer (410) disposed on the first upwardly protruding structure; a first silicide layer (430) disposed on the first epi-layer; a second epi-layer (410) disposed on the second upwardly protruding structure; and a second silicide layer (430) disposed on the second epi-layer, “thereby reducing the source/drain contact resistance to transistors 310 and 350 and improving their electrical characteristics and performance,” ([0039]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Chang/Peidous with the contact structures of Brask in order to reduce contact resistance and thereby improve performance.
With regard to claim 8, Chang/Peidous teaches most of the limitation of this claim as set forth above with regard to claim 6.
Chang also teaches, in Fig 1C, a dielectric layer (144a), wherein the dielectric layer has a laterally-protruding segment (portion that is provided directly on the second isolation structure) that protrudes toward the second upwardly protruding structure.
Chang/Peidous does not explicitly teach a third epi-layer and a fourth epi-layer disposed on the third upwardly protruding structure and the fourth upwardly protruding structure, respectively; and that the dielectric layer is disposed on the third epi-layer and the fourth epi-layer.
Brask teaches, in Fig 5Z, a third epi-layer (542) and a fourth epi-layer (542) disposed on the third upwardly protruding structure and the fourth upwardly protruding structure, respectively; and that the dielectric layer (580) is disposed on the third epi-layer and the fourth epi-layer, “thereby reducing the source/drain contact resistance to transistors 310 and 350 and improving their electrical characteristics and performance,” ([0039]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Chang/Peidous with the contact structures of Brask in order to reduce contact resistance and thereby improve performance.
With regard to claim 9, Chang teaches, in Fig 1C, that the laterally-protruding segment has a greater height than the second isolation structure (since the laterally protruding segment is provided on the second isolation structure, at any given point, the laterally protruding segment has a greater height).
With regard to claim 18, Chang teaches, in Fig 1C, a semiconductor device, comprising: a first vertically protruding structure (122), a second vertically protruding structure (124), a third vertically protruding structure (126), and a fourth vertically protruding structure (128) that each contains a semiconductor material; a dielectric layer (144a), wherein a portion of the dielectric layer (portion that is provided directly on the isolation structure 110, 162) protrudes horizontally toward the first and second vertically protruding structure; and an isolation structure (instance of 110 between 124 and 126, 162) formed between the second vertically protruding structure and the third vertically protruding structure (see the annotated figure reproduced above).
Chang does not explicitly teach that the isolation structure has a first concave upper surface and a second concave upper surface, wherein the first concave upper surface and the second concave upper surface have different cross-sectional profiles.
Peidous teaches, in Fig 3E, that the isolation structure (50) has a first concave upper surface and a second concave upper surface (five concave surfaces shown in the figure: two top surfaces of 49, two top surfaces at meetings of 38 and 42, and central top surface of 42), wherein the first concave upper surface and the second concave upper surface have different cross-sectional profiles (see figure) to provide, “reduced mechanical stress, improved gate oxide integrity, and reduced electric field crowding at channel edges,” (column 2, lines 60-65).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Chang with the concave surfaces of Peidous to provide reduced mechanical stress, improved gate oxide integrity, and reduced electric field crowding at channel edges.
Chang/Peidous does not explicitly teach a first epi-layer, a second epi-layer, a third epi-layer, and a fourth epi-layer that are disposed over the first, second, third, and fourth vertically protruding structures, respectively; a first silicide layer and a second silicide layer formed on the first epi-layer and the second epi-layer, respectively; that the dielectric layer is formed on and between the third epi-layer and the fourth epi-layer.
Brask teaches, in Fig 5Z, a first epi-layer, a second epi-layer, a third epi-layer, and a fourth epi-layer (instances of 542, here it would have been obvious to apply the contact structure of Brask to each of the protruding structures of Chang since the benefit would be desired for each of the structures) that are disposed over the first, second, third, and fourth vertically protruding structures (518, 520), respectively; a first silicide layer and a second silicide layer (instances of 560) formed on the first epi-layer and the second epi-layer, respectively; and that the dielectric layer (580) is formed on and between the third epi-layer and the fourth epi-layer, “thereby reducing the source/drain contact resistance to transistors 310 and 350 and improving their electrical characteristics and performance,” ([0039]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Chang/Peidous with the contact structures of Brask in order to reduce contact resistance and thereby improve performance.
With regard to claim 19, Peidous teaches, in Fig 3E, that an intersection of the first concave upper surface and the second concave upper surface defines a bump (each of the meetings between the concave surfaces includes a bump in the figure).
With regard to claim 20, Chang teaches, in Fig 1C, that the portion of the dielectric layer that protrudes horizontally is more elevated vertically than the bump (since the laterally .
Allowable Subject Matter
Claims 10-14, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein a portion of the first isolation structure and the laterally protruding portion of the dielectric layer collectively define a laterally-facing recess, as set forth in independent claim 10, when taken in concert with all the other limitations of the claim.  All other allowed claims depend from independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAJ R GUPTA/            Primary Examiner, Art Unit 2829